DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 06/30/2022, with a request for continued examination filed 06/30/2022. 
Claims 1, 3-20, and 22-30 are pending.
Claims 1, 20, 22-26, and 29 are amended.
Claims 21 and 31 are cancelled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 20, the claims recite the limitations " …to adjust power consumption based on BTM power availability directly from the power generation system at the plurality of computing systems," or a variation thereof.  There has been no prior mention of a power generation system, and it is not clear what this refers to. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitations is being interpreted to consider on-site generated power. 

Response to Arguments

Applicant's arguments filed 06/30/2022 have been fully considered but they are not at present persuasive.
First and foremost, the Examiner notes that Applicant’s Representative is welcome to schedule an interview with the Examiner in order to discuss the instant application to further prosecution. As a reminder, any interview must be conducted directly with Applicant’s Representative, or in the presence of said representative in the call.

Applicant’s arguments are primarily focused on that the applied prior art does not teach “control of multiple sets of computing systems with respective controllers that is based upon BTM power availability,” including the further clarifying limitations of “receive behind-the-meter ("BTM") power from a utility scale power generation station that is capable of providing power to an electrical grid, wherein the BTM power is received without flowing through the electrical grid;… to adjust power consumption based on BTM power availability directly from the power generation system at the plurality of computing systems.”
	The Examiner respectfully disagrees.
First, Applicant is giving more weight to the claims than they merit. Regarding the limitations above, the term “availability” is a broad because it can be taken to indicate either a BTM source having lower availability (i.e. that the BTM provides some power, but probably not enough to power all computing systems at maximum power consumption), or higher “availability” (i.e. the BTM is producing enough power to power a substantial amount of the computing system, which could for example negate the use of utility power.)  Secondly, power source being “capable” of providing power to an “electric grid” does not limit the nature of a power source because any power source is “capable” of providing power to an “electric grid.” That is to say, even a small generator can insert power to power cables of any type of electric grid, including a utility grid. The only impediments to such a connection are regulatory, business, and safety impediments (i.e. not technological). For example, a small gas-powered generator in the kW range connected to a homes main feed circuit breaker without disconnecting the mains circuit will feed power to the mains lines (i.e. provide power to the utility electrical grid). In fact, this is the reason localities require some form of interlock switch that disconnects a home from mains whenever a backup home generator is connected to provide power directly to a home’s electrical grid at the breaker panel. Otherwise, energy from a home generator would provide power into the electric grid where worker repairing utility service can be electrocuted by working on power lines that they do not expect to be live. 
 	Secondly, Applicant argues on page 13 of the arguments that “[i]t is clear that the "on-site renewable energy resources" that are discussed in Li are relatively minor in electrical generation capability and nothing that is close to a "utility scale power generation station that is capable of providing power to an electrical grid, wherein the BTM power is received [by a plurality of computing systems] without flowing through the electrical grid" as required by claim 1.” As an initial matter, it is not specifically clear how Li’s on-site resources are necessarily “relatively minor.” Furthermore, an amount of power source being “utility” sized is an intended use design choice. A person of ordinary skill knows that power source needs to relatively match the expected power draw of an intended application. It makes little sense to use a 1-watt power source for the intent of powering the motor(s) that move a three-ton electric vehicle or to use a 10-Megawatt power source to power a common light bulb. Similarly, when the intention is to power a data center, the size of the power source is a matter of design choice to reasonably match the computing system power draw and power source. Li makes this evident in page 513 section 2.1 by stating that a power source capacity can be increased incrementally to match load growth (in the case of Li, the source is a modular renewable source set). This means that if a data center with its related computing systems load, is expected to draw “utility-scale” power, then the source needs to be “utility-scale.” The Examiner notes that Applicant on page 13 of the arguments states “Li discusses that the power generation capability that is foreseen by Li is of minor capacity and that the ability for the power generation foreseen by Li to be supplied to the grid (via "net-metering" "is still in its infancy stage and aggressively relying on it can be hazardous to the utility operation."” However, these statements refer to section 2.2 which are in connection to the problems with conventional solutions, not specifically with the system of Li, and in any case are not specifically indicative of “minor capacity.” Net metering refers to the ability of on-site power to sell power to the utility, which means the on-site has the capability of providing power to a utility electric grid. The statements regarding hazardous to a utility would mainly refer on the amount of power injected into the utility grid and/or to large fluctuating varying amounts of power injected into the grid. This does not specifically indicate the size of the on-site generation, since even if power is sold to the utility, it can be only a fraction of the entire amount produces on-site.    
Notwithstanding this obvious design choice requirement, Cavness more specifically teaches behind the meter power source in the megawatt scale, which falls within the reasonable magnitude range exemplified in the instant specification. Regarding Cavness, Applicant argues in page 514 that Cavenes is not prior art because the provisional application of Cavness (62/7134,368) does not support the cited paragraphs of the Cavness patent publication that claims priority to the Cavness provisional. The Examiner respectfully disagrees with this contention, and notes that paragraphs 1 and especially paragraphs 44-45 of the provisional ‘368 clearly provide the support of the cited paragraphs of the Cavness Patent Publication, and thus the priority to the provisional of said teachings. In particular, these paragraphs teach the use of on-site MW power generation units that can be used to provide power to computing systems. It is noted that paragraph 45 of the ‘386 provisional not only mentions power of 20MW, but also includes mention of specific power units such as the 15MW Titan 130 and 5MW Taurus 60, which are known generator units as revealed by any standard web search. These generation units are clearly in the range of 2MW to 30MW and within a reasonable label of “utility-sized.”  The Examiner also notes that the decision and burdens of proof in Dynamic Drinkware LLC. v. National Graphics Inc., 800 F.3d 1375 (Fed. Cir. 2015), are in relation to inter partes reviews. For these reasons, it is evident that the teachings of the Cavness Patent publication cited in the instant office action are prior art with support and effective filing date found in the ‘386 Cavness provisional. 
It is further noted that “behind-the-meter” in relation to a power source is essentially a semantic and/or intended use distinction in so far that a source “behind the meter” is a business/ownership distinction and not a technological distinction. That is to say, the only overriding reason a power source is “behind-the-meter” is whether a third party that owns the power source and therefore would charge for the power service, versus an owned non-metered power source that would not need to be metered because the power is not being sold by a third party. The ownership of a power source does not impact the technological aspect of controlling power consumption. 
Additionally, an on-site power source would directly provide power to loads on the site without needing to flow through an external (i.e. utility) grid. It doesn’t make sense to inject power into the grid to power on-site loads. 
Finally, Li, Barbour, and Maimon, all teach on-site generation units (i.e. BTM) that are “capable” of providing power to an electric grid, and since they are on-site power source stations, they directly provide power for consumption to the on-site loads.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 15, 18 , 20, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over “SHIP: Scalable Hierarchical Power Control for Large-Scale Data Centers” 2009 18th International Conference on Parallel Architectures and Compilation Techniques, 12-16 Sept. 2009, Pgs. 91-100 by Wang et al., (hereinafter Wang) in view of “iSwitch: Coordinating and Optimizing Renewable Energy Powered Server Clusters” 2012 39th Annual International Symposium on Computer Architecture (ISCA), 9-13 June 2012, pgs. 512-523 by Li et al., (hereinafter Li), in further view of US Patent Publication No. 2020/0040272 to Cavness et al., and alternatively or additionally in further view of US Patent Publication No. 2020/0051184 to Barbour (hereinafter Barbour) and in further view of WIPO Patent Publication No. WO2019/116375 to Maimon et al. (hereinafter Maimon. Previously provided as relevant prior art):

               In regards to claim 1, Wang teaches:
 A system comprising:
                a plurality of computing systems, wherein the plurality of computing systems receive power from a power generation station that is capable of providing power to an electrical grid, wherein the BTM power is received without flowing through the electrical grid (A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from on-site power generators (i.e. “behind the meter” source). It is understood that any source has the “capability” of providing power to an electric grid (see response to arguments above). Furthermore, an on-site source providing power to equipment would directly feed power to the equipment on-site without needing to flow through an external (i.e. utility) electrical grid, see Fig. 1, Pg. 92 Sec. 2.1, Wang. It is also noted that Barbour teaches power sources can generate electrical power to sell (i.e. supply) to an electric grid (see P28, Barbour), thus an interpretation of sources with a “capability” to provide power to a grid in the sense of actively selling a supply of power)
a first set controller configured to control power consumption among a first set of computing systems of the plurality of computing systems without disabling power to the first set of computing systems (Rack level controller for a first server rack that comprises a plurality of servers (i.e. set of computing systems), controls the servers power consumption of the rack by techniques including dynamic voltage and frequency scaling, which does not disable power to the computing systems. Said first rack controller is interpreted as a first controller, see Pgs. 92-93, Fig 2, Wang) 
a second set controller configured to control power consumption among a second set of computing systems of the plurality of computing systems without disabling power to the second set of computing systems (Rack level controller for a second server rack that comprises a plurality of servers (i.e. second set of computing systems), controls the servers power consumption of the rack by techniques including dynamic voltage and frequency scaling of the computing systems, which does not disable power to the computing systems. Said second rack controller is interpreted as a second controller, see Pgs. 92-93, Fig 2, Wang); and 
a group controller communicatively coupled to the first set controller and the second set controller, wherein the group controller is configured to provide instructions to the first set controller and the second set controller to adjust power consumption based on…power availability at the plurality of computing systems. (A PDU level controller communicates power budgets to rack controllers so as to control power consumption, in view of the power capacity (i.e. availability) of the power distribution system. A pdu level controller is being interpreted as a group controller, see Fig. 2, Pg. 92-93 Sec. 2.2, Pg. 91 Introduction, Wang) 
                
While Wang teaches hierarchical power control of a plurality of computing systems based on available power capacity of power sources that include utility power or on-site (i.e. btm) power, Wang does not explicitly mention the control specifically based on btm power availability directly from a power generation system.
However, Li from the same or similar field of power systems, teaches consideration of power consumption control based on on-site (i.e. btm) power availability directly from a power generation system that provides power to computing systems and specifically uses a hierarchical control mechanism adaptable to Wang (Onsite energy source directly powers servers, where rack level power control is also controlled based on power budget (availability of source to provide load power demand) of the renewable power (i.e. on-site btm power source), see Pg. 516 Sec. 4.2 Rack level, fig. 7, Li).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a specified power source such as an on-site power source, as taught by Li.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an available power source and prevent overloading (see Pg. 516 Sec. 4.2, Li; P71, Barbour).

Alternatively, or additionally, Barbour and Maimon, also teach a further interpretation of controlling power consumption of a plurality of computing systems based on availability of an on-site btm source directly from a power generation system, in the sense that excess power (availability) of the source is used to increase power consumption by computing system (A local excess resource is used to directly provide energy from a local generator, that is equivalent “BTM” power, is used to power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to increase or decrease power consumption in relation to available power variations, and includes changing mining activity of cryptocurrency or hashrate, voltage changes, or clock rate (i.e frequency) changes of a processor, see P70-71, , Barbour;)  
(Maimon similarly relates to using excess local power for datacenter/crypto mining, and include avoiding paying of transmission fees and surplus energy, including solar energy, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a on-site power source to control power consumption, as taught by Barbour and Maimon.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour), and to utilize on-site power that provides the added benefit of avoiding increased utility distribution tariffs and costs (Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon)

Wang does not explicitly mention a BTM power source that comprises a generation station configured to generate utility scale electrical power.
However, Cavness, from the same or similar field of on-site power sources for computing systems, explicitly teaches an on-site power that generates “utility-scale” electrical power (Design choice generators in the MW range, see P14, 105, Cavness, with provisional support in paragraphs 1, 44-45)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating generators of a specific scale, as taught by Cavness.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide power at a scale for a particular desired and expected load of a designed system (see P13-14, 9-10, Cavness).


Regarding claim 7, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]
Maimon further teaches loads electrically connected to a generation station that supplies utility-scale power to a grid, wherein the power supplied by the grid is subject to Transmission and/or Distribution charges (Power received from utility generation incurs transmission and distribution tariffs, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon), and wherein the BTM power received by a loads from the generation station is not subject to Transmission and/or Distribution charges (On-site local generation does not incur tariffs from transmission and distribution, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of charges, as taught by Maimon.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so to utilize on-site power that provides the added benefit of avoiding increased utility distribution tariffs and costs (Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon)


In regards to claim 15, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above
	The combination further discloses:
	Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach to cause a set of computing systems to increase power consumption or decrease power consumption (power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to increase or decrease power consumption in relation to available power variations, and includes changing mining activity of cryptocurrency or hashrate, voltage changes, or clock rate (i.e frequency) changes of a processor, see P70-71, , Barbour;)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing consumption of loads, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour).

Regarding claim 18, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches wherein the first set controller controls an operation frequency of each computing system of the first set of computing systems (A first rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang) and wherein the second set controller controls an operation frequency of each computing system of the second set of computing systems ((A t rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang)).


Claim 20 is rejected on the same grounds as claim 1.
Claim 26 is rejected on the same grounds as claim 7.


Regarding claim 28, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches wherein controlling, by a first set controller, a first set of computing systems of a plurality of computing systems comprises: adjusting an operation frequency of one or more computing systems of the first set of computing systems (A first rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang).

Claim 29 is rejected on the same grounds as claim 1.


Claims 3-6 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Li, Cavness, Barbour, and Mainim, and in further view of Matan et al. US PG Publication 20180366978 (hereinafter Matan).

	
	In regards to claim 3, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above
	The combination further discloses:
	a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

	Wang does not specifically mention, although implies, wherein a plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between a generation station and an electrical grid
	However Matan, from the same or similar field of electrical distribution networks, teaches wherein a plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between a generation station and an electrical grid (A local energy station, such as renewable energy source, is electrically connected to loads and behind a meter and point of common coupling between local source and electric grid, see Fig. 6, P92, P88, Matan).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan).

In regards to claim 4, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above
	The combination further discloses:
a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

	Wang does not specifically mention, although implies, wherein a BTM power received by a plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid
 	However, Matan, from the same or similar field of electrical distribution networks, teaches wherein a BTM power received by a plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid (A local energy station, such as renewable energy source, is electrically connected to loads and provides power to the loads behind a meter and point of common coupling between local source and electric grid, see Fig. 6, P92, P88, 102, Matan).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan).
	

In regards to claim 5, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above:
The combination further discloses:
a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

Wang does not specifically mention, although implies, wherein BTM power received by a plurality of [loads] has not passed through one or more utility-scale generation-side meters.
However Matan, from the same or similar field of electrical distribution networks, teaches wherein the plurality of [loads] is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter (power from a utility generation passes through a meter, see Fig. 6), wherein BTM power received by a plurality of [loads] has not passed through one or more utility-scale generation-side meters (A local energy station, such as renewable energy source, is electrically connected to loads and behind a meter thus the power received does not pass through utility meters, see Fig. 6, P92, P88, Matan).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan) or to attain power at a cost from utility that provides power to reliably satisfy sufficient demand under most circumstances (see P7, Matan).


In regards to claim 6, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above:
While the combination further discloses:

a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang].

Wang does not specifically mention wherein power received by a plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters, and wherein BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meters.
	However Matan, from the same or similar field of electrical distribution networks, teaches wherein power received by a plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters (power from a utility generation provided to loads is metered, see Fig. 6), and wherein BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meters (A local energy station, such as renewable energy source, is electrically connected to loads and behind a meter thus the not metered, see Fig. 6, P92, P88, Matan. Not that Maimon also teaches local power not being metered since tariffs do not apply from a utility).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan) or to attain power at a cost from utility that provides power to reliably satisfy sufficient demand under most circumstances (see P7, Matan).

	
Claim 22 is rejected on the same grounds as claim 3.
Claim 23 is rejected on the same grounds as claim 4.
Claim 24 is rejected on the same grounds as claim 5.
Claim 25 is rejected on the same grounds as claim 6.



Claims 8-9, 11-14, 16 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Cavness, in view of Barbour, in view of Maimon, and further in view of Bartone et al. US PG Publication 20020072868 (hereinafter Bartone):

In regards to claim 8, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above:
But the combination is not generally concerned with a datacenter control system that is configured to provide a directive to a controller based on a set of monitored conditions
However, Bartone discloses:
a datacenter control system, wherein the datacenter control system is configured to provide a directive to the third controller based on a set of monitored conditions [[Bartone, FIG. 1 & Para. 43]  “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that a datacenter control system (22) is configured to provide a directive to a third controller (36). Wherein, it is interpreted that the instructions (i.e. a directive) depends on a set of monitored conditions.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

In regards to claim 9, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches disclose the limitations of claim 8 as outlined above:
The combination further discloses:
Wang further teaches computing system of a plurality of computing systems  [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

Bartone further teaches wherein the set of monitored conditions includes operating attributes of each [load] of the plurality of [loads] [[Bartone, FIG. 1, Para. 38 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The facility transceiver unit 36 communicates data over the communications network 24 to the centralized data center 22, as shown by arrow 38. Such information can include power consumption information for individual devices within the facility.” Wherein, it is interpreted that a set of monitored conditions includes operating attributes (i.e. power consumption) of each load device of the plurality of load devices.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 


In regards to claim 11, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 8 as outlined above:
The combination further discloses:
wherein the datacenter control system is a remote master control system located remotely from the plurality of computing systems [[Bartone, FIG. 1 & Para. 35] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26.” Wherein, it is interpreted that the datacenter control system (22) is a remote master control system located remotely from the plurality of loads (28)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

In regards to claim 12, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 11 as outlined above:
The combination further discloses:
Wang further teaches a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

wherein the directive specifies to ramp power consumption up at the plurality of [loads]; and [[Bartone, FIG. 1 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the directive (i.e. control instruction) from the centralized data center 22 may specify to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices/loads (28)] 
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach a controller to ramp power consumption up at a set of computing systems based on a directive (power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to increase power consumption in relation to available power variations, see P70-71, , Barbour;)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing  consumption of loads, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour).

In regards to claim 13, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 11 as outlined above:
The combination further discloses:
wherein the directive specifies to ramp power consumption down at the plurality of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30.” Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a).]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads.]
direct the first controller to ramp power consumption down at the first set of
[loads] and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to ramp power consumption down (i.e. limit power consumption) at the first set of power consumption devices (28a) based on a directive (i.e. instructions) from the centralized data center (22)] 
	the second controller to ramp power consumption down at the second set of [loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a second controller (30b) to ramp power consumption down (i.e. limit power consumption) at the second set of power consumption devices (28b) based on a directive (i.e. instructions) from the centralized data center (22)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach to cause a set of computing systems to ramp down power consumption decrease power consumption (power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to decrease power consumption in relation to available power variations, and includes changing mining activity of cryptocurrency or hashrate, voltage changes, or clock rate (i.e frequency) changes of a processor, see P70-71, , Barbour;)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing consumption of loads, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour).

In regards to claim 14, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 11 as outlined above:
The combination further discloses:
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
wherein the directive specifies to ramp power consumption down at the first set of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30. Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a)]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction)]
direct the first controller to ramp power consumption down at the first set of
[loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to ramp power consumption down (i.e. limit power consumption) at the first set of power consumption devices (28a) based on a directive (i.e. instructions) from the centralized data center (22)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 


In regards to claim 16, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 11 as outlined above:
The combination further discloses:
	Wang further teaches wherein a first controller is configured to cause the first set of [loads] to switch to a low power state or a full power state based on instructions from the third controller, and [Changing frequency or voltage lowers a state of computing, see Pgs. 92-93, Wang]
	wherein the second controller is configured to cause the second set of [loads] to switch to a lower power state or a full power state based on instructions from the third controller [Changing frequency or voltage lowers a state of computing, see Pgs. 92-93, Wang]
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, in view of Cavness, in view of Barbour, in view of Maimon, and in further in view of Bartone:

	In regards to claim 30, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 29 as outlined above: 
	The combination further discloses: 
	receiving the directive from a remote master control system positioned remotely from the secondary controller, [[Bartone, FIG. 1, Para. 35 & Para. 39] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40.” Wherein, it is interpreted that a directive (i.e. control instruction) is received from a remote master system (22) positioned remotely from the secondary controller (36)] wherein the directive depends on a set of monitored conditions. [[Bartone, FIG. 1 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that the instructions (i.e. a directive) depends on a set of monitored conditions.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Cavness, in view of Barbour, in view of Mainom, in view of Bartone further in view of Hoffmann et al. US PG Publication 20170261949 (hereinafter Hoffmann):

In regards to claim 10, the combination of Wang, Li, Cavness, Barbour, Maimon, and Bartone teaches the limitations of claim 9 as outlined above: 
	But Wang is not generally concerned with a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems
	However, Hoffmann discloses:
	wherein the set of monitored conditions includes a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems [[Hoffmann, FIG. 1B, Para. 113 & Para. 126-127] “A computing device 120 executes a current application and sends performance data of the consumption and performance for a small set of computational configurations of the computing device 120 when executing the current application. The performance data is received by a server 110.  In step 232 of process 230, a target job latency is determined for computational tasks of the current application. The target job latency is the desired amount of time in which each of the computational tasks is to be completed. The target job latency can be obtained from a ratio between the computational tasks required to complete the application and the predefined time window. Further, the optimal solution to satisfy the predefined criteria can be a sequence of computational configurations. For example, the optimal configuration might be to allocate all computational resource to the application, completing the application as quickly as possible and then to idle throughout the remainder of the predefined time window. The actual job latency is measured as the computing device 120 executes the application.” Wherein, it is interpreted that a monitored condition includes a time constraint (i.e. actual job latency) associated with completing a computational operation (i.e. computational task) using at least one computing system (120(A), FIG. 1B) of the plurality of computing systems (120(A)-(D), FIG. 1B)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hoffmann’s principles of monitoring a time constraint associated with completing a computational operation using one or more computing systems into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that seeks to optimize the computational configuration according to a predefined criteria of minimizing the total energy consumption under the constraint that the application is completed within a predefined time window [Hoffmann, Para. 126] 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Cavness, in view of Barbour, in view of Maimon, in view of Bartone further in view of Cromer et al. US PG Publication 20060161765 (hereinafter Cromer):

In regards to claim 17, the combination of Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
Bartone discloses: 
wherein the first controller controls a…process of each [load] of the first set of [loads] based on instructions from the third controller, and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a first controller (30a) controls a process (i.e. state) of each power consumption device of the first set of power consuming devices (28a) based on instructions from the third controller (36)]
wherein the second controller controls a boot up process of each [load] of the second set of [loads] based on instructions from the third controller [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a second controller (30b) controls a process (i.e. state) of each computing system of the second set of computing systems (28b) based on instructions from the third controller (36)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	But Wang is not generally concerned with a controller controlling a boot up process of a computing system
	However, Cromer discloses:
	a controller controlling a boot up process of a computing system [[Cromer, FIG. 1 & Para. 40] “The action that may be performed may include the appropriate server blade 102 pre-booting the operating system of client device 101. By pre-booting the operating system of client device 101 prior to client device 101 actually sending a command to boot its operating system to server blade 102 (which may have been routed to the appropriate server blade 102 via control module 104 as described above), boot time is significantly reduced.” Wherein, it is interpreted that a controller (102) controls a boot-up process (i.e. pre-booting) of an operating system of a computing system (101)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Cromer’s principles of controlling a boot up process of a computing system into the system, taught Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that reduces a boot time for computing devices in a data center environment; thereby reducing power and costs required for operation of the computing devices [Cromer, Para. 17] 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Cavness, in view of Barbour, in view of Maimon, in view of Bartone in view of Suffling US PG Publication 20130227139 (hereinafter Suffling) further in view of Chung et al. Korean Patent Document KR 20090012523A (hereinafter Chung): 

In regards to claim 19, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations of claim 1 as outlined above: 
While the combination further discloses: 
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
Bartone discloses: 
wherein the first controller controls a [state] of the first set of [loads], and [[Bartone, FIG. 1, Para. 36-37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. One or more power consumption device 28 is connected 32 to a device controller 30. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to control a state of each power consumption device of the first set of power consumption devices (28a)]
wherein the second controller controls a [state] of the second set of [loads]. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a second controller (30b) controls a process (i.e. state) of each computing system of the second set of computing systems (28b) based on instructions from the third controller (36)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
But Wang is not concerned with a plurality of computing systems corresponding to a plurality of hash cards
However, Suffling discloses: 
wherein the plurality of computing systems corresponds to a plurality of hash cards, [[Suffling, FIG, 17 & Para. 257] “Any of the agreed-on parameters 1710 may be agreed on by two or more of the provisioning server 1700, the client device 1740 and the server 1780, depending on the particular parameter. For example such parameters may include any hash algorithms to be used for calculating hashes, such as the hash algorithms H, G and F, parameters indicative of the nature of any combination to which a hash algorithm is to be applied, parameters indicative of any additional operations to be performed on calculated hashes to obtain hash-dependent values, and parameters indicative of which portion of any hash or hash-dependent value is to be stored, communicated and/or compared.” Wherein, it is interpreted that a plurality of computing systems (1700, 1740, 1780) corresponds to plurality of hash cards (i.e. hash values stored in the computing systems)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Suffling’s principles of a plurality of computing systems corresponding to a plurality of hash cards into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing systems that require authentication prior to allowing access to stored data. [Suffling, Para. 2] 
	But Wang is not generally concerned with a controller controlling a hash function rate of each hash card
	However, Chung discloses:
	a controller controlling a hash function rate of each hash card [[Chung, FIG. 3, FIG. 7, Para. 14 & Para. 42] “If the number of available servers in the server group is changed, the hashing function is changed to break the stickness between the user and the server.FIG. 7 is a block diagram illustrating an operation process of processing a deletion / failure of a server using the dynamic hashing-based load balancer 520 of the present invention. For example, if server 3 is deleted or fails, the hashing values that server 3 handled are transferred to servers 1 and 2. In this example, the hashing values 6 and 7 handled by server 3 are moved to server 1 (arrows 721 and 722), and the hashing values 8 handled by server 3 are transferred to server 2 (arrows 723). In case of server failure.” Wherein, it is interpreted that a controller/processor is configured to control a hash function rate (i.e. hashing values handled by a server) of each server with associated hash values (i.e. hash card)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s principles of enabling a controller to control hash rate of each hash card into the system, taught by Wang, that uses data authentication principles to allow a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing systems that use load balancing and redistribution to solve the problem of degraded caching effects [Chung, Abstract] 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, in view of Cavness, in view of Barbour, in view of Maimon, in view of Bartone further in view of Sehgal et al. US PG Publication 20160170469 (hereinafter Sehgal): 

In regards to claim 27, the combination of Wang, Li, Cavness, Barbour, and Maimon teaches the limitations
of claim 20 as outlined above: 
	Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)

	Bartone discloses:
	receiving, at the third controller, [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads from a datacenter control system (22).]
	wherein the third controller receives the directive from a datacenter control system; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads from a datacenter control system (22)]
	providing, by the third controller, instructions to ramp up power consumption to either the first controller or the second controller. [[Bartone, FIG. 1. Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that instructions provided by the third controller (36) may specify, to the first controller (30a), to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices (28)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	But Wang is not generally concerned with a directive to ramp up power consumption at half of the plurality of computing systems
	However, Sehgal discloses: 
	receiving a directive to ramp up power consumption at half of the plurality of computing systems, [[Sehgal, FIG. 1 & Para. 38] “The group controller 102 identifies source and destination servers based on the sorted list. In some embodiments, one half (i.e., the top half or bottom half) of the sorted list may be identified as source servers and the other half may be identified as destination servers. Destination servers are those in which power consumption is to be increased by the corresponding power consumption change amount.” Wherein, it is interpreted that the group controller provides a directive/instruction to ramp up (i.e. increase) power consumption at half of the computing systems (i.e. the destination servers).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sahgal’s principles of receiving a directive to ramp up power consumption at half of the plurality of computing systems into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing devices configured to have flexible power consumption change amounts to balance the servers resources and create more head room to place new workloads on the servers [Sehgal, Abstract] 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117